Election/Restrictions
Claim 1 is allowable. Claims 11, 12, 14, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-III and among Sub-species A-D, as set forth in the Office action mailed on 6/9/20, is hereby withdrawn and claims 11, 12, 14, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a mounting system for a roller blind, the roller blind including a hollow roller tube and a clutch, wherein the mounting system comprises first and second mounting fixtures mountable to sides of a window frame and a tension bar extending completely through the roller tube and the clutch, and extending between the first and second mounting fixtures, wherein the tension bar includes a long adjustment mechanism configured to adjust a length of the tension bar to a first length and a short adjustment mechanism configured to adjust the length of the tension bar to a second length to mount the roller blind under pressure between the sides of the window frame. At least Pham (US 7621313) discloses a roller blind mounting system comprising a tension bar with long and short adjustment mechanisms, but Pham fails to disclose extension of the tension bar through the roller tube or clutch. At least Wang (US 2007/0107857) discloses a clutch for a roller tube having a tension bar extending therethrough, but Wang does not disclose that a length of the tension bar is adjustable.  Note that the claims clearly positively recite/require the clutch and roller tube, including claim 1.  Applicant’s arguments 
It is further noted that the non-statutory double patenting rejection is overcome in view of the Terminal Disclaimer filed 2/9/21, and the objections to the drawings and specification are withdrawn in view of the replacement drawings and amendment to the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634